internal_revenue_service number release date index number -------------------------------- --------------------------------------------- --------------------------------------------- --------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b02 plr-123730-13 date date legend taxpayer a ---------------------------------------------- ------------------------------------------------ taxpayer b --------------------------------------------------- ------------------------------------------------ state -------------- corporation a ---------------------------------- corporation b ------------------------------------- corporation c -------------------------------------- a ----------- b -- c -- d -------- e ----- f -- g -------- h ---- i -- j -------- k -------- l ---- m ---- n ---- o ----- p ---------------- q ---- r -- plr-123730-13 dear ------------------ this is in reply to a letter dated date and subsequent correspondence requesting rulings on behalf of taxpayer a and taxpayer b together taxpayers specifically you have requested rulings that the issuance by taxpayers of more than one class of common_stock with fee structures suited to the distribution channel for each class of common_stock will not cause dividends_paid by taxpayers with respect to its shares to be preferential dividends within the meaning of sec_562 of the internal_revenue_code that the issuance of more than one class of common shares with different fee structures will not cause either taxpayer to fail to qualify as a real_estate_investment_trust reit under part ii of subchapter_m of the code and that the issuance of shares pursuant to taxpayers’ dividend reinvestment plans drips at a price net of the upfront fees will not cause the dividends_paid by taxpayers with respect to their shares to be preferential dividends under sec_562 facts taxpayers are corporations organized under state law taxpayers have filed initial registration statements with the securities_and_exchange_commission with the intent to offer shares of common_stock to the public the dealer manager of the taxpayers’ offerings will be corporation a taxpayers’ shares will not be listed on a securities exchange each taxpayer intends to elect to be taxed as a reit taxpayer a will be externally managed by corporation b and taxpayer b will be externally managed by corporation c hereafter advisors the advisors are affiliates of corporation a taxpayers intend to primarily invest in commercial properties through operating partnerships in order to attract investors that invest through a variety of placement channels taxpayers each intend to issue up to eight classes of common_stock each class of shares will have fee structures suited to a particular placement channel the operation of taxpayers’ classes including the fees and expenses that are allocated on a class- specific basis is governed by taxpayers’ articles of incorporation the charters state general corporation law multi-class plans adopted by taxpayers taxpayers’ prospectuses and the securities laws that govern their contents and state laws that govern the operation of reits whose securities are offered in their states the first class of stock class a-1 shares would be issued to investors who purchase shares through registered representatives of participating broker-dealers who are compensated following the completion of the sale of the shares these shares would be sold at dollar_figurea per share plus a one-time upfront selling commission of up to b percent of the offering price per share and a one-time upfront dealer-manager fee of up plr-123730-13 to c percent of the offering price per share for a total offering price to the investor of up dollar_figured per share the upfront selling commission and dealer-manager fee would be paid to the dealer-manager which would then reallow e percent of those fees to the participating broker-dealer thus the net_proceeds to taxpayers would be dollar_figurea per share class a-2 shares would be designed for those investors who purchase their shares through a registered_representative of a participating broker-dealer these shares would be sold at dollar_figurea per share plus a one-time upfront selling commission of up to c percent of the offering price per share and a one-time upfront dealer manager fee of up to i percent of the offering price per share for a total offering price to the investor of up to dollar_figurej per share taxpayers would pay the selling commission and dealer manager fee to the dealer manager which would then reallow e percent of those fees to the participating broker-dealer thus the net_proceeds to taxpayers per class a-2 share would be dollar_figurea taxpayers also expect that these shares would be subject_to a trailing distribution fee of up to h percent of the net offering price of dollar_figurea per share which would be paid to the dealer manager who would then reallow up to e percent of the distribution fee to the participating broker-dealer class b-1 shares would be designed for those investors who purchase their shares through a registered_representative of a participating broker-dealer and pay an upfront selling commission these shares would be subject_to a one-time upfront selling commission of up to i percent of the offering price per share and a one-time upfront dealer manager fee of up to c percent of the total offering price per share for a total offering price of dollar_figurej per share thus the net_proceeds to taxpayers per class b-1 share would be dollar_figurea taxpayers also expect that these shares would be subject_to a trailing distribution fee of up to i percent of the net offering price of dollar_figurea per share which would be paid to the dealer manager who would then reallow up to e percent of the distribution fee to the participating broker-dealer class b-2 shares would be designed for investors who purchase their shares through a registered investment_advisor or a registered_representative of a participating broker-dealer in wrap or fee-based accounts but who do not pay an upfront selling commission these shares would be subject_to an upfront dealer manager fee of up to c percent of the offering price per share for a total offering price of dollar_figurek per share the upfront dealer manager fee would be paid to the dealer manager who would then reallow up to e percent of that fee to the participating financial advisor this class of shares would also be subject_to a trailing service fee of up to l percent of the net offering price per share of dollar_figurea which is payable to the dealer manager class c-1 shares would be designed to be sold through a registered investment_advisor in a wrap or fee based account these shares would be offered at dollar_figurek per share and would be subject_to an upfront dealer manager fee of c percent per share thus the net_proceeds to taxpayers per class c-1 share would be dollar_figurea the upfront dealer plr-123730-13 manager fee would be paid to the dealer manager who would then reallow up to e percent of that fee to the participating registered investment_advisor or to a financial intermediary that provides services relating to taxpayers’ shares for clients of the registered investment_advisor class c-2 shares would be designed to be sold through a registered investment_advisor in a wrap or fee based account these shares would be offered at dollar_figurea per share and would not be subject_to an upfront commission or an upfront dealer manager fee class c-2 shares would be subject_to a trailing dealer manager fee of up to c percent of the net offering price per share dollar_figurea which would be paid to the dealer manager in arrears the dealer manager would then reallow up to e percent of the trailing dealer manager fee to the participating registered investment_advisor or to a financial intermediary that provides services relating to taxpayers’ shares for clients of the registered investment_advisor class d shares would be designed for employee benefit plans and separate_accounts of insurance_companies supporting variable annuities variable life_insurance products and k plans these shares would be offered at dollar_figurea per share and would not be subject_to an upfront selling commission class d shares would be subject_to a trailing dealer manager fee of up to m percent of the net offering price per share dollar_figurea and would be payable to the dealer manager in arrears these shares would also be subject_to a service fee of up to n percent of the net offering price per share which would be paid to financial intermediary providing services relating to taxpayers’ shares the final class of common_stock class e would be designed to be sold directly to shareholders and would be issued to institutional investors and high net_worth individuals shares of class e would be offered at dollar_figurea per share and would not be subject_to an upfront selling commission however these shares would be subject_to a trailing dealer manager fee of up to o percent of the net offering price per share which would be paid to the dealer manager these shares would also be subject_to a service fee of up to n percent of the net offering price of dollar_figurea the service fee would also be paid to the dealer manager and both fees would be paid in arrears taxpayers’ anticipate that the minimum investment for class e shares would be dollar_figurep shareholders in all of the proposed classes of shares except class a-1 would be eligible to participate in each taxpayer’s drip during taxpayers’ public offering under the drip distributions from each share would be automatically reinvested in the same class of shares at a price equal to the offering price less any upfront fees accordingly all drip shares would be purchased at dollar_figurea per share distributions from shares in one class are not eligible for reinvestment in shares of a different class drip shares of each class would be subject_to the same asset-based fees as other shares of that class taxpayers represent that the drip shares for each class participating in the drip program will not be priced at less than percent of the public offering price for plr-123730-13 that class and will therefore satisfy the requirements in revrul_83_117 1983_2_cb_98 following the termination of taxpayers’ respective public offerings broker dealers that have sold shares of taxpayers’ common_stock would not be permitted to report in their customer account statements an estimated value per share that is developed from data more than months old taxpayers’ respective boards of directors intend to determine the estimated value per share for each class of stock within months after the completion of the public offerings or at such time as required under finra rules as soon as such determination is made the drip price will be based on the estimated value per share per class in addition to the commissions and dealer manager distribution and service fees that vary according to the placement channel each class would be allocated fees and expenses attributable to other distribution expenses or expenses for services relating to or provided to that class none of the fees that vary by class is related to advisory or custodial services provided to taxpayers or to the management of taxpayers’ assets certain other fees and expenses will be allocated by class these include a fee that is termed a subordinated performance fee and certain organizational and offering expense reimbursements upon the occurrence of any of the following alternative events an advisor would receive a subordinated performance fee i if taxpayer’s shares are listed on a national securities exchange an advisor would be entitled to a fee equal to g percent of the amount if any by which the market_value of taxpayer’s outstanding_stock plus distributions paid prior to listing exceeds the sum of the total amount of capital raised from investors and the amount necessary to generate a r percent annual cumulative non-compounded return to investors ii if taxpayers’ company is sold or their assets are liquidated the advisor will be entitled to a fee equal to q percent of the net sale proceeds after investors have received a return of their capital invested and a r annual cumulative non-compounded return or iii upon termination of the advisory agreement the advisor may be entitled to a fee similar to that to which it would have been entitled had the portfolio been liquidated based on an independent appraised value of the portfolio on the date of termination thus the rate of the subordinated performance fee would be the same for each class but the absolute amount of that fee paid_by each class would reflect variations in the performance of each class the advisor may incur or pay a taxpayer’s organization and offering expenses excluding selling commissions and dealer manager fees each taxpayer may then reimburse the applicable advisor for these amounts up to c percent of aggregate net offering proceeds such costs would be allocated to each class based on the number of outstanding shares in each class plr-123730-13 in summary taxpayers represent that distributions payable to holders of the various classes under the proposed multi-class structure will differ only by reason of the special_allocation of the dealer manager fee upfront selling commissions distribution fees stockholder servicing fees and certain class-specific expenses depending on the placement channel or other factors unique to each class the advisory fee acquisition fee the acquisition and offering and expense reimbursement and the disposition fee would be allocated to each class based on the number of outstanding shares of the class in relation to the number of outstanding shares of all classes law and analysis sec_857 of the code requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equals or exceed sec_90 of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock a preference exists if any rights to preference inherent in any class of stock are violated the disallowance where any preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution revproc_99_40 1999_2_cb_565 describes conditions under which distributions made to a shareholder of a regulated_investment_company ric may plr-123730-13 vary and nevertheless be deductible as dividends under sec_562 revproc_99_40 holds in part that variations in distributions to shareholders that exist solely as a result of certain allocations of fees and expenses described in the revenue_procedure do not prevent the distributions from being dividends under sec_562 the requirements of revproc_99_40 are based on similar requirements contained in rule 18f-3 c f_r 18f-3 under the investment_company act of u s c sec_80a-1 et seq act that are meant to ensure the fair and equal treatment of shareholders one requirement of revproc_99_40 is that the advisory fee must not be charged at different rates for different groups of shareholders the groups of shareholders may be allocated and may pay a different advisory fee however to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions in the advisory contract to the different investment performance of each group of shareholders as a reit taxpayer is not within the scope of revproc_99_40 nevertheless congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the tax treatment of reits indicates congress generally intended to equate the tax treatment of reits with the treatment accorded rics reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess consequently the rationale underlying revproc_99_40 is instructive by analogy in determining whether the distribution of fees and expenses to different classes of shareholders results in the fair and equal treatment of those shareholders in revrul_83_117 the service indicated that a percent discount to certain shareholders participating in a dividend_reinvestment_plan drip would not be considered to be a preferential_dividend in that ruling a reit established a drip in which shareholders could elect to receive dividends either in cash or in the reit’s stock at a price equal to percent of the stock’s fair_market_value on the distribution date the drip was intended as a means for the reit to raise capital and the discount approximated the underwriting and other costs that the reit would have incurred in issuing new stock the revenue_ruling notes that the plan treated all shareholders with impartiality by giving them an equal opportunity to invest and that the savings passed along as a discount was relatively small and resulted in only minor differences in distributions accordingly the percent discount for shareholders that elected to participate in the drip did not preclude the reit from qualifying for the dividends_paid deduction as long as the discount did not exceed five percent publicly offered rics are no longer subject_to sec_562 with respect to distributions in tax years beginning after date plr-123730-13 based on the above facts and representations we conclude that taxpayers’ issuance of the class a-1 shares class a-2 shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares as described above will not cause dividends_paid by each respective taxpayer with respect to the class a-1 shares class a-2 shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares to be preferential dividends within the meaning of sec_562 furthermore the issuance of the class a-1 shares class a-2 shares class b-1 shares class b-2 shares class c-1 shares class c-2 shares class d shares and class e shares will not cause either taxpayer to fail to qualify as a reit finally the issuance of shares pursuant to taxpayers’ drips at a price net of upfront fees will not cause dividends_paid by taxpayers with respect to their shares to be preferential under sec_562 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether each taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely susan thompson baker_______________ susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
